Exhibit 10.1
 
AMERICAN ENERGY FIELDS, INC.
3266 W. Galveston Dr. #101
Apache Junction, AZ 85120
 
October 6, 2010
 
Mr. Bill Allred
Post Office Box 1141
232 East 300 South
Pima, Arizona 85543
 
Dear Mr. Allred,
 
This letter sets forth the principal terms and conditions governing your role as
an independent director of American Energy Fields, Inc. (the "Company"). The
principal terms and conditions are as follows:
 

  1. Independent Director: You shall serve as an independent director of the
Company.         2. Committees: You shall serve as a chairman and/or member of
board committees as such committees are from time to time constituted.        
3. Equity: You shall receive an aggregate of 150,000 stock options with an
exercise price of $0.25 per share. 30,000 such options shall vest on the
six-month anniversary of this letter and on each six-month anniversary
thereafter (each, an "Option Payment"), for a total vesting period of thirty
(30) months.

 
The parties intend that this letter constitute a binding agreement between them.
 
If the foregoing terms are acceptable to you, please indicate you acceptance and
agreement with the Company by executing this letter in the space below provided
for that purpose, and returning such copy at your earliest convenience.
 
Sincerely,
 
 
American Energy Fields, Inc.
 
By:
/s/ Joshua Bleak     Joshua Bleak, President                 /s/ Bill Allred    
Bill Allred        

 